Citation Nr: 1234005	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-38 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a back condition.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for tinnitus, assigning a 10 percent evaluation, and denied service connection for bilateral hearing loss and a back condition.  In July 2008, the Veteran submitted a notice of disagreement with regard to the issue of service connection for a back condition.  He subsequently perfected his appeal in December 2008.  This case was previously before the Board in April 2010 when it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Board's April 2010 remand requested that the Veteran be scheduled for a VA examination to determine the nature and etiology of his back condition.  Such an examination was afforded in August 2010.  

On August 2010 VA examination, it was noted that the Veteran was struck during a hurricane by a piano to the lower back.  He had difficulty with any ladders thereafter.  When he was 28, it suddenly recurred and prevented him from working without a prior incident.  The Veteran was diagnosed with degenerative disc disease with stenosis.  After a review of the claims file, the examiner noted that the injury during service in conjunction with the Veteran's inability to climb ladders implies a significant injury, but it was not evaluated and documented.  The examiner then opined, "Osteoarthritis leading to spinal stenosis can occur with aging, and it can also occur after trauma.  This would be a natural progression from the original trauma as he describes it and the subsequent events."  This opinion is non-responsive to the April 2010 Board remand request as it merely presents alternative bases for the diagnosed back condition without determining which basis is more likely.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  Hence, the August 2010 VA exaxminer's opinion is inadequate.  

Accordingly, the Board finds that the Veteran should be afforded another advisory medical opinion to determine the etiology of his back condition.  

Accordingly, the case is REMANDED for the following action:

1. The RO should again schedule the Veteran for a VA examination (by an examiner other than the August 2010 examiner) to determine the nature and etiology of his back condition.  The examiner must review pertinent documents in the Veteran's claims file, including Social Security Administration records, in conjunction with the examination.  This must be noted in the examination report.  

The examiner must state whether the Veteran currently has a back condition and, if so, whether it is at least as likely as not that such a disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his active duty service.  

It would be helpful if the examiner would use following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  

2. The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

